DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 13 August 2021 is hereby acknowledged. Claims 25-27, 29, 31, 32, and 39-42 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 13 August 2021. In particular, claim 25 now incorporates the limitations of claim 30. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 102
Claim(s) 25-30, 32, and 39-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105131761 A (“Mu”).
	As to claim 25 and 26, Mu teaches a fireproof glue solution (para. 0005). Mu teaches that the glue comprises silica (silicon dioxide) particles (para. 0011, para. 0033) and an emulsion including a polymer formed from styrene, methyl methacrylate, and butyl acrylate (para. 0010), thus a copolymer of aromatic olefin and acrylic ester, which satisfies claim 25 and claim 26. While Mu does not state that the resulting polymeric emulsion is a matrix, it is presumed to be so, given the identity of the substance. While Mu does not state that the copolymer of aromatic olefin and acrylic ester is a lubricating substance, it is composed of the same material and thus presumed to be lubricating.	

	As to claim 27, Mu teaches the emulsion, therefore the lubricating substance, is in the form of particles (para. 0112).
	As to claim 32, Mu is silent as to the shape of the emulsion (matrix). However, given that the emulsion is formed by sequential polymerization around silicon dioxide particles, the same as taught by applicant’s specification, it is reasonable to presume the resulting matrix is spherical.
	As to claim 39, Mu teaches a fireproof glue solution (para. 0005).
	As to claim 40, Mu teaches the use of 70-75 parts of the emulsion (matrix) with 5-8 parts of 50 % KOH (claim 1), or approximately 2.5 to 4 parts per 70-75 parts of emulsion (matrix) (claim 1).
	As to claim 41, Mu teaches the recited components (claim 1). 
	 
Claim(s) 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105131761 A (“Mu”) as evidenced by US 2005/0229809 (“Lally”).
The secondary reference is used as evidence that a recited limitation is inherent in the primary reference. See MPEP 2131.01.

	Mu does not explicitly teach the recited amount of charring adjuvant to emulsion (matrix). However, Mu does exemplify the use of 0.725 kg of the emulsion with 0.0003 kg of starch, or 0.03 parts to 1 part of emulsion (matrix) (para. 0100). Starch is a charring agent, thus adjuvant, as evidenced by Lally, para. 0075), and as such, Mu exemplifies the use of a charring adjuvant in the recited ratio.
	
Claim Rejections - 35 USC § 103
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105131761 A (“Mu”) in view of US 2015/0197660 (“Ronne”).
	As to claim 31, Mu teaches silica having a particle size of 60 nm to 150 nm (claim 6). Mu is silent as to the specific surface area. However, Ronne teaches that nanosilica used in dispersions with polymers have particle sizes from 1 to 200 nm, which overlaps the recited range, and surface area of 15 to 2000 m2/g, which includes the recited range (para. 0214). As such, the use of silica particles, including in the recited particle size and surface area, are appropriate for dispersions with polymers as taught by Ronne.

Response to Arguments
Applicant's arguments filed 13 August 2021 have been fully considered but they are not persuasive. Applicant points to distinctions between the process used to prepare the recited invention compared to the process of Mu. At best, applicant suggests that polymerization of acrylic acid and the styrene/alkyl acrylate emulsion occur simultaneously in Mu. However, even if this is correct, the recited structure would not distinguish over the product of Mu, because at least some of the lubricating polymer of aromatic olefin and acrylic ester would be expected to be among and between a shell formed of acrylic acid polymer and the silicon dioxide core. This is especially the case because the recitation of the lubricating substance and the inner shell layer are open to other monomers, where the inner shell may include styrene and methyl methacrylate, and the lubricating substrance may include acrylic acid.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764